Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-15-2006

Lim v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1630




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Lim v. Atty Gen USA" (2006). 2006 Decisions. Paper 1111.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1111


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     ___________

                                     No. 05-1630
                                     ___________

                                 HWIE LIONG LIM,

                                               Petitioner

                                          v.

                ATTORNEY GENERAL OF THE UNITED STATES,

                                            Respondent
                                     ___________

                         On Petition for Review of an Order
                        of the Board of Immigration Appeals
                                  No. A96-264-329
                    Immigration Judge: Honorable Miriam K. Mills

                                     ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 28, 2006


            Before: SCIRICA, Chief Judge, and NYGAARD, Circuit Judge,
                          and ALARCON,* Circuit Judge.


                                (Filed: May 15, 2006)



      *Honorable Arthur L. Alarcon, Senior Circuit Judge for the Ninth Circuit Court of
Appeals, sitting by designation.
                                       ___________

                               OPINION OF THE COURT
                                    ___________


NYGAARD, Circuit Judge.

       Petitioner, Hwie Liong Lim, petitions for review of the decision of the Board of

Immigration Appeals which denied his application for asylum as untimely. Petitioner

filed his asylum application almost four years after he arrived in the United States.

Pursuant to 8 U.S.C. § 1158(a)(2)(B), an alien must file his application for asylum within

one year of his arrival in the United States. Only upon a showing of changed

circumstances which materially affect the alien’s eligibility for asylum or of extraordinary

circumstances explaining the delay will this limitations period be extended. See 8 U.S.C.

§ 1158(a)(2)(D). Because Petitioner filed his application almost three years after the

filing deadline, and there existed no reason for extending the one year limitations period,

the Immigration Judge denied his application as untimely. Because the Board adopted

and affirmed the Immigration Judge’s opinion, we review her opinion as the opinion of

the Board. See Zhang v. Gonzales, 405 F.3d 150, 155 (3d Cir. 2005).

       With respect to Petitioner’s asylum application, we lack jurisdiction to review the

Board’s denial. See 8 U.S.C. § 1158(a)(3); Tarrawally v. Ashcroft, 338 F.3d 180, 185 (3d

Cir. 2003). We will therefore dismiss the petition for review of Lim’s claim.

       With respect to the Board’s denial of withholding of removal, Petitioner did not

adequately raise this issue in his opening brief, and it is waived. Although Petitioner

                                             2
twice asserted in the argument section of his brief that he was eligible for withholding of

removal, he provided no substantive legal argument to support his assertion. See Voci v.

Gonzales, 409 F.3d 607, 610 n. 1 (3d Cir. 2005) (quoting Kopec v. Tate, 361 F.3d 772,

775 n. 5 (3d Cir. 2004) (“An issue is waived unless a party raises it in its opening brief,

and for those purposes a passing reference to an issue will not suffice to bring that issue

before an appellate court.”))1 We therefore will deny the petition for review.




1.      Similarly, the issue of relief under the Convention Against Torture has also been
waived as Petitioner made no argument in support of it before the Board nor in his
opening Brief and therefore, failed to exhaust his administrative remedies on this claim.
See 8 U.S.C. § 1252(d)(1).